Citation Nr: 0839122	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1992 to April 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

The veteran was scheduled for a Travel Board Hearing in March 
2008, however he failed to appear.  After reviewing the file, 
it appeared that the notice for the hearing was returned to 
sender by the U.S. Postal Service.  A new address was 
confirmed, and in September 2008, the Board notified the 
veteran of his right to have a hearing.  The veteran was 
further informed that if he did not respond within 30 days, 
the Board would assume he no longer wished a hearing and 
would proceed accordingly.  No response was received.  
Accordingly, this veteran's request for a hearing is 
considered withdrawn.


FINDING OF FACT

The veteran's current low back disorder, to include 
degenerative disc disease, was first manifested many years 
after the veteran's service and has not been medically 
related to his service. 


CONCLUSION OF LAW

A low back disability, to include degenerative disc disease, 
was not incurred or aggravated in the veteran's active duty 
service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2003 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the 2003 notice informed the veteran 
of information and evidence necessary to substantiate the 
claim for service connection and of the relative burdens of 
VA and the veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The subsequent 2006 notice informed the veteran 
of information and evidence that governs the initial 
assignment of a disability evaluation and the regulations 
regarding the effective date of the establishment of service 
connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the June 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.




Service Connection

The veteran seeks service connection for a low back 
disability, which he contends initially manifested in service 
as the result of a fall off a track vehicle.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. § 1111; see also, Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection 
rather than for service-connected aggravation.  Id. 

Service treatment records include the veteran's March 1992 
enlistment examination.  At that time, the veteran's spine 
was examined and found to be normal.  There is no history of 
low back pain noted on the concurrent report of history.  In 
May 1992, the veteran reported a one day history of a cold 
accompanied by low back pain.  A cold with muscle strain was 
noted.  No follow up treatment was required.  The veteran 
reported to sick call in August 1993 with complaints of low 
back pain for the prior five days, though he denied a recent 
history of trauma.  He indicated at that time that he had had 
recurrent, occasional backaches since 1990.  An impression of 
mechanical low back pain was noted.  Follow up treatment the 
following week, and then in September 1993, continued the 
mechanical low back pain diagnosis.  The remainder of the 
service treatment records are negative for back treatment.  
The veteran's April 1994 separation examination revealed a 
normal spine.  The accompanying report of history, however, 
shows that the veteran reported a history of low back pain, 
which he attributed to a motor vehicle accident in 1990, 
prior to service.  The veteran now contends that he did not 
hurt his back in the 1990 motor vehicle accident. 

In this case, no defect with respect to the spine was noted 
at entry.  The spine, in fact, was found to be normal on 
exam, and the veteran did not report any prior injury to the 
back at that time.  Although during service, the veteran had 
reported a history of prior incidents of back pain, under 
38 C.F.R. § 3.304(b)(1), a history alone does not constitute 
a notation for purposes of the presumption.  The fact remains 
that when examined at entry, there was no issue with the 
veteran's back.  He was in service for over a year before any 
mention was made of a remote accident.  His separation 
examination found his back to be normal.  As such, there is 
no clear and unmistakable evidence demonstrating that the 
veteran's back disability existed before acceptance into 
service.  Accordingly, the claim is one for service 
connection, as opposed to aggravation. 

The current medical evidence demonstrates a diagnosis of 
degenerative disc disease (DDD) of the lumbosacral spine.  
See VA examination, May 2008.  As described above, there was 
treatment for mechanical low back pain in service.  
Therefore, the question remains whether there is medical 
evidence of a nexus between the in-service treatment and the 
current back disability. 

In May 2008, the veteran underwent a VA examination to 
determine the nature and etiology of his current back 
disability.  The claims file was reviewed, including the 
veteran's service treatment records and post-service clinical 
records.  Based on the exam and the review, the physician 
found it less likely than not that the veteran's in-service 
treatment was the initial manifestation of his current back 
disorder.  The physician reasoned that the veteran was 
treated successfully for back pain in service, to the point 
of no disability being noted on his separation exam.  This 
would not indicate a lasting back disorder.  Additionally, he 
found the length of time between the veteran's separation and 
his first treatment for a back disorder, roughly six years, 
to be significant, as well as his time before bringing a 
disability claim.  

This opinion was offered by a competent medical professional 
who had full access to the claims file.  He offered a 
reasoned basis for the opinion that considered all relevant 
facts and circumstances, specifically the minor pain in 
service and the length of time after service before seeking 
treatment.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (2000).  Also, although the veteran has indicated 
that he did not seek treatment because he did not have 
insurance, this fact would not prevent him from filing a 
claim at that time.  It was not until several years after 
service, and within a short period of time after the 
veteran's post-service back surgery, that a claim was filed.  
In short, the opinion is more probative of the issue of 
etiology of the veteran's current back disorder than the 
veteran's own assertions regarding his post-service 
treatment.  Absent competent medical evidence to the 
contrary, the Board is not in a position to further question 
this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, degenerative arthritis) manifested 
itself to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  The evidence of 
record in this case first documents a diagnosis of 
degenerative disc disease (an arthritic condition) in August 
2000, more than one year since the veteran's April 1994 
separation.  Therefore, the presumption for service 
connection for a chronic disease is not applicable to this 
case.  In all, the preponderance of the evidence is found to 
be against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted for the veteran's back disability. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


